[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT
                        ___________________________
                                No. 10-10078
                            Non-Argument Calendar
                        ___________________________

                      D.C. Docket No. 5:07-cv-02119-CLS

SHIRLEY BROWN,
                                                               Plaintiff-Appellant,

                                      versus

JACOBS ENGINEERING, INC.,

                                                              Defendant-Appellee.



                   Appeal from the United States District Court
                      for the Northern District of Alabama

                                 (July 17, 2014)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Shirley Brown, an African-American female, appeals the district court’s

order granting summary judgment in favor of her former employer, Jacobs

Engineering, Inc. (“Jacobs”), in her race and sex discrimination suit arising under

42 U.S.C. §§ 2000e-2(a) and § 1981. On appeal, Brown argues that the district
court erred in: (1) granting summary judgment on her discrimination claim; and (2)

denying her motion to compel discovery. After careful review, we affirm.

       We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party. Skrtich v.

Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002). Summary judgment is proper

only when the evidence demonstrates that there is no genuine issue of material fact

and that the moving party is entitled to judgment as a matter of law. Id. We review

the denial of a motion to compel discovery for abuse of discretion. Holloman v.

Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006). A “district court is allowed a

range of choice in such matters, and we will not second-guess the district court’s

actions unless they reflect a clear error of judgment.” Id. (quotations omitted).

       First, we are unconvinced by Brown’s claim that the district court erred in

granting summary judgment to the defendants on her discrimination claim. Title

VII makes it unlawful for an employer to “discharge any individual . . . because of

such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-

2(a)(1).1 A Title VII disparate treatment claim based on circumstantial evidence is

analyzed under the framework established in McDonnell Douglas Corp. v. Green,

1
       Because § 1981 discrimination claims “have the same requirements of proof and present
the same analytical framework” as those brought under Title VII, the disposition of Brown’s
Title VII argument applies equally to her claims brought under § 1981. See Springer v.
Convergys Customer Mgmt. Grp., Inc., 509 F.3d 1344, 1347 n.1 (11th Cir. 2007).
                                                2
411 U.S. 792 (1973). Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th

Cir. 2004). To establish a prima facie case of disparate treatment, the plaintiff

must show: (1) she is a member of a protected class; (2) she was subjected to

adverse employment action; (3) her employer treated similarly situated employees

outside her class more favorably; and (4) she was qualified to do the job. Maniccia

v. Brown, 171 F.3d 1364, 1368 (11th Cir. 1999). Once a prima facie case is

established, the employer has the burden to articulate a legitimate, non-

discriminatory reason for the employment decision. Wilson, 376 F.3d at 1087.

After an employer articulates one or more legitimate, non-discriminatory reasons

for the employment action, the plaintiff must show that the proffered reason was a

pretext for illegal discrimination. Id. If the proffered reason is one that might

motivate a reasonable employer, a plaintiff cannot recast the reason, but must

“meet that reason head on and rebut it.” Chapman v. AI Transp., 229 F.3d 1012,

1030 (11th Cir. 2000).

      “In determining whether employees are similarly situated for purposes of

establishing a prima facie case, it is necessary to consider whether the employees

are involved in or accused of the same or similar conduct and are disciplined in

different ways.”   Maniccia, 171 F.3d at 1368 (quotations omitted). Thus, we

require “the quantity and quality of the comparator’s misconduct be nearly

                                        3
identical to prevent courts from second-guessing employers’ reasonable decisions

and confusing apples with oranges.” Id. Even if a plaintiff and comparator are

similar in some respects, differences in their overall record may render them not

“similarly situated” for purposes of establishing a prima facie case. See, e.g.,

Knight v. Baptist Hosp. of Miami, Inc., 330 F.3d 1313, 1316-19 (11th Cir. 2003)

(the employee and comparator who committed the same act were not similarly

situated because the comparator’s overall record was better).

      Here, Brown had not established a prima facie case of discrimination

because, as the record reveals, none of the alleged comparators are similarly

situated to Brown. Viewing the evidence in the light most favorable to Brown, the

record shows that Jacobs’s investigations confirmed that Brown had created a

“dreadful” work environment, the problems were her management style caused

high turnover in her department to the point where she was on her third generation

of employees, she communicated poorly with others, she was the subject of at least

two meritorious formal complaints, and she failed to follow Jacobs’s policies. In

short, Jacobs’s investigators concluded that the problems in Brown’s department

were wide-spread and could not be fixed.

      In contrast, the white male managers cited by Brown as alleged comparators

were not subject to any formal complaints. Moreover, while there may have been
                                         4
some informal complaints about them, their misconduct, if any, did not cause the

problems associated with Brown’s department. Even if Brown was similar in some

respects, such as having a difficult personality or management style, the other

managers are still not similarly situated because Brown’s overall record was far

worse. As a result, Brown has failed to show a genuine issue of material fact as to

whether similarly situated employees outside of her protected class engaged in

similar conduct and were treated differently.

      But even if we were to assume that Brown is able to establish a prima facie

case of discrimination, Jacobs has presented legitimate, non-discriminatory reasons

for Brown’s termination, which she has not rebutted. Among other reasons, Jacobs

identified Brown’s inability to manage or lead people, high turnover rates and poor

performance in HR, and a general reluctance among Jacobs’s employees to use

HR. Brown provided no evidence to contradict these reasons, and, therefore, has

not presented evidence sufficient to create a genuine issue that they were merely

pretext for illegal discrimination. Therefore, because Brown failed to establish a

prima facie case of discrimination and, moreover, failed to rebut Jacobs’s

legitimate, non-discriminatory reasons for Brown’s termination, the district court

did not err in granting summary judgment in favor of Jacobs.

      We are also unpersuaded by Brown’s claim that the district court abused its
                                         5
discretion in denying Brown’s motion to compel a response to an interrogatory.

As we’ve said, “[w]here a significant amount of discovery has been obtained, and

it appears that further discovery would not be helpful in resolving the issues, a

request for further discovery is properly denied.” Avirgan v. Hull, 932 F.2d 1572,

1580 (11th Cir. 1991).

      The record in this case shows that the discovery scheduling order required

all discovery be commenced in time so that it would be completed by March 2,

2009. However, Brown waited until 7:50 P.M. on March 2, 2009, to submit her

motion to compel, and therefore failed to timely move to compel discovery in a

manner that would complete discovery by the required date. Further, Brown’s

reasons for waiting until the last day of discovery to make this request are

unavailing because: (1) she received Jacob’s alleged deficient response to

interrogatory #10 on December 18, 2008; (2) she received another deficient

response in mid-February; and (3) she discovered information about the

investigation into the unnamed manager five days before the deadline. Under these

circumstances, the district court’s denial of the motion to compel does not reflect a

clear error in judgment. See Holloman, 443 F.3d at 837.

      AFFIRMED.



                                         6